DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed August 14, 2020 and the Information Disclosure Statement (IDS) filed August 14, 2020.

Claims 1-20 are pending in the application.  Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on August 14, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



This application is in condition for allowance.

Allowable Subject Matter

Claims 1-20 are allowable.  

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 1 (and claims 2-7 that depend from claim 1), it is noted that the specification defines a residual stack as the “portions of the gate electrode 122 electrode 122 remaining after the gate electrode 122 is etched, the gate insulator 120 disposed between the first channel layer 104 and the second channel layer 108, and the gate spacers 118 disposed between the first channel layer 104 and the second channel layer 108” (specification paragraph [0068]).  The art of record does not show the claimed semiconductor device including the configuration of elements combined with the residual stack as defined in the specification and required to be configured in the claim.  For example, U.S. Published Patent Application No. 20190122937 A1 to Cheng et al. (referred to hereafter as “Cheng”) doesn’t show such a residual stack.
With respect to claim 8 (and claims 9-14 that depend from claim 8), the art of record, including Cheng, does not show the claimed semiconductor device including the configuration of elements combined with an isolation structure over the first channel layer, the isolation structure comprising a first dummy gate insulator, a first dummy gate electrode over the first dummy gate insulator, a first isolation material over the first dummy gate electrode, and a first dummy gate spacer along a sidewall of the first dummy gate insulator.

With respect to claim 15 (and claims 16-20 that depend from claim 15), the art of record, including Cheng, does not show the claimed semiconductor device including the configuration of elements combined with an isolation structure over the first channel layer and the first epitaxial source/drain region, the isolation structure comprising: a first dummy gate spacer; a second dummy gate spacer; a first isolation material extending along a first sidewall of the first dummy gate spacer, the first isolation material extending between the first dummy gate spacer and the second dummy gate spacer; and a second isolation material extending along a first sidewall of the second dummy gate spacer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826